Holland, P. J.,
— The first account of C. Howard Nold, guardian, was audited September 21, 1951.
The account shows a balance of principal-personalty for distribution in the sum of $2,178.23, and a balance of income personalty in the sum of $31.79, composed of interests in investment shares and deposit in Lower Merion Federal Savings & Loan Association as shown on the first and second pages of the account. . . .
This is an interim account, the minor still being in his minority, being approximately five years and three months old. The purpose of filing the account is to have the bond of Manufacturers Casualty Insurance Company discharged in its capacity as surety for the guardian, and to have the estate of the minor deposited with the Lower Merion Federal Savings and Loan Association with the restriction that the investment *376shares and deposit book evidencing the investment be endorsed to permit withdrawal only upon order or approval of the court or upon the joint signatures of the minor and the guardian after the minor attains the age of 21 years.
The court having taken into consideration the age of the minor, the fact that the institution referred to has its deposits and investment shares insured to the extent of $10,000 as to each depositor, and that the likelihood is remote that the minor will need to withdraw money from this account for his support, the .court will grant the request and make the order accordingly.
Raymond M. Seidel was appointed guardian ad litem for the purpose of this audit in all matters connected therewith. .For his services as such he is awarded a fee of $15 to be paid out of the principal of the estate.
The balances of principal and income as shown on the first and second pages of the account are awarded back to the guardian, C. Howard Nold, for further accounting and administration, the same to continue as an investment and deposit in Lower Merion Federal Savings and Loan Association, the investment shares and deposit book evidencing same to be endorsed to permit withdrawal only upon order or approval of the court or upon the joint signature' of the minor and guardian after the minor attains the age of 21 years, the fact of said endorsement to be presented to the court. Upon the compliance with this order of the court and the final confirmation of this adjudication,’ the Manufacturers Casualty Insurance Company will be discharged from the guardian’s bond upon presentation to the court of a decree to that effect.
The account is confirmed, and it is ordered and decreed that C. Howard Nold, guardian, as aforesaid, forthwith-., .pay: the distribution. heréiri1 awarded'., •• - •-